Citation Nr: 1734949	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-26 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Whether new and material evidence has been received to reopen the issue of entitlement to non-service-connected pension benefits.


REPRESENTION

The Veteran is represented by:  Oregon Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel

INTRODUCTION

The Veteran served on active duty from February 1989 to December 1992.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The issue of entitlement to non-service-connected pension benefits will be addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's original claim of entitlement to non-service-connected pension benefits was denied in a March 2010 rating decision.  Although the Veteran was provided notice of the rating decision and notice of his appellate rights, he did not perfect an appeal thereafter and did not submit new and material evidence during the appeals period.

2.  Since the March 2010 rating decision, evidence has been received that has not previously been considered by VA, and relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The March 2010 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016). 

2.  Evidence received to reopen the claim of entitlement to non-service-connected pension benefits is new and material and, therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's original claim of entitlement to non-service-connection pension benefits was denied in a March 2010 rating decision.  Although the Veteran received notice of this decision and notice of his appellate rights in an April 2010 letter, he did not perfect an appeal.  Furthermore, he did not submit new and material evidence during the appellate period following March 2010 rating decision.  See 38 C.F.R. § 3.156(b).  Consequently, the March 2010 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7015; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Although a decision is final, a claim will be reopened if new and material evidence is received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  See 38 C.F.R. § 3.156(a).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after VA has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273, 282-83 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

Although it appears the RO reopened the Veteran's claim, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  As the March 2010 rating decision is the last final disallowance with respect to the claim, the Board must review all of the evidence submitted since then to determine whether the Veteran's claim of entitlement to non-service-connected pension should be reopened and re-adjudicated on a de novo basis.  Evans, 9 Vet. App. at 282-83.

According to the March 2010 rating decision, the Veteran's original claim of entitlement to non-service-connected pension was denied because the RO determined that the Veteran's non-service-connected disabilities combined for an overall disability percentage of 50 percent.  Among other evidence considered, the RO predicated this determination on evidence that established the presence of chronic obstructive pulmonary disease, hypertension, hepatitis C, bilateral knee synovitis, left elbow neuropathy, and right shoulder pain with arthritis.  The RO also consider, but denied, entitlement to non-service-connected pension benefits on an extraschedular basis.

Since the March 2010 rating decision, the Veteran has submitted or VA has obtained evidence demonstrating ongoing complaints of and treatment for disabilities considered in the March 2010 rating decision, as well as gastroesophageal reflux disease and a bilateral foot disability.

The evidence received by VA since the March 2010 rating decision is new as it has not been previously considered.  This evidence is material because it relates to a previously unestablished fact necessary to substantiate the claim, i.e., that his non-service-connected disabilities rendered him permanently and totally disabled, other than those due to the Veteran's own willful misconduct.  As such, the Board finds that the evidence received since the March 2010 rating decision is both new and material.  Consequently, the Board finds that the claim is reopened and, to this extent, the claim is granted. See Shade, 24 Vet. App. at 117.
ORDER

New and material evidence, have been received, the issue of entitlement to non-service-connected pension benefits is reopened.


REMAND

In order to satisfy VA's duty to assist, the Board finds that a remand is warranted in order to provide the Veteran a VA examination.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes).

Accordingly, the case is remanded for the following action:

1.  The Veteran should be provided a VA examination.  All pertinent evidence of record must be made available to and reviewed by the examiner.  All necessary and appropriate tests must be performed and their results documented.  After examining the Veteran and reviewing his pertinent history, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that his non-service-connected disabilities, except those due to the Veteran's own willful misconduct, render him permanently and totally disabled.  The rationale for any opinion expressed must also be provided.

2.  The AOJ must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim must be re-adjudicated, to include all of the relevant evidence of record, to include extraschedular consideration.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


